Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendments filed on 8/11/2022. Claim(s) 15, 27-37 is/are pending. Claim(s) 15, 27-37 is/are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Response to Arguments
Applicant's arguments filed 8/11/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant's amendments. 
The examiner notes that under a broadest reasonable interpretation, the combination of An in view of Wang set forth in the Final Rejection mailed 5/25/2022 may still teach all the limitations of the amended independent claims. However, in an effort to advance prosecution, the examiner is applying a new rejection to the independent claims, Asakura in view of Wang. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim(s) 15, 27-28, 30, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1), hereafter referred to as Asakura, in view of Wang et al. (US 2018/0239352 A1), hereafter referred to as Wang.
Regarding claims 15 and 27, Asakura teaches a driving control apparatus comprising a control device (“vehicle control device 100”, Fig. 3) configured to create a driving plan and cause a controller (“controller”, para. 0046) of a vehicle (“vehicle M”, Fig. 1) to execute the driving plan (para. 0039-0040), the control device being further configured to perform a driving control method comprising: 
acquiring a destination of the vehicle (“navigation device 50 includes, for example, a touch panel having a function of receiving a destination setting input from a user”, para. 0044, see also para. 0039); 
referring to map information having a first map (“map information 132”, Fig. 3) that includes lane identification information of a travel lane (“lane center information, lane boundary information”, para. 0058) of a road comprising one or more lanes in a traveling direction (see Fig. 4), wherein the lane identification information enables prediction of a lane (“travel lane”, para. 0058) in a direction of travel in a future (“the recognition unit 104 recognizes a lane in which the vehicle M travels (travel lane) and a relative position of the vehicle M with respect to the travel lane on the basis of the map information 132 stored in the storage unit 130…map information 132 is, for example, map information with higher accuracy than the navigation map that the navigation device 50 has and includes lane center information, lane boundary information”, para. 0058), and a second map (“navigation map that the navigation device 50 has”, para. 0058) that does not include the lane identification information of the travel lane (“navigation device 50 outputs position information indicating the specified position of the vehicle M, map information used when a destination is set, and path information indicating a path to a destination to the vehicle control device 100”, para. 0044); 
calculating a route (“path to a destination”, para. 0039) from a current position of the vehicle to the destination (“FIG. 1 shows a state in which the vehicle control device 100 controls the travelling of the vehicle M so that the vehicle M automatically travels on a toll road such as a highway. On the basis of path information 134 indicating a path to a destination generated by a navigation device 50…, the vehicle control device 100 generates an action plan referred to when automatic driving along the path is performed”, para. 0039); 
when traveling along a first route included in the route and belonging to the first map, setting a first autonomous driving control (“automatic driving mode”, para. 0038, and “automatic driving”, para. 0039) (“On the basis of path information 134 indicating a path to a destination generated by a navigation device 50 to be described below, the vehicle control device 100 generates an action plan referred to when automatic driving along the path is performed”, para. 0039, see also para. 0063), while when traveling along a second route included in the route and belonging to the second map, setting a second driving control (“manual driving mode”, para. 0044, “navigation device 50 performs guidance using a voice or a navigation display regarding a path to the destination when at least the vehicle control device 100 executes the manual driving mode”, para. 0044) with a lower level of autonomous driving than that of the first autonomous driving control (“vehicle control device 100 can travel in an automatic driving mode in which a vehicle travels while a driver does not perform an operation (or while an operation amount is smaller or an operation frequency is lower than that in a manual driving mode in which the driver drives through manual operation)”, para. 0038); 
creating the driving plan (“action plan”, para. 0039-0040, see also “action plan 136”, Fig. 3) for the vehicle to travel autonomously along the route with contents of the set driving control including a lane change (“lane change event”, para. 0040) to move from a current traveling lane (“travel lane”, para. 0040, see also “the lane is changed…”, para. 0063) to an adjacent lane (“desired lane”, para. 0063) to travel in the future in the calculated route being autonomously driven to the destination (“The action plan includes, for example,…a lane change event in which a travel lane is changed…a merging event in which the vehicle M accelerates and decelerates at a lane junction point and changes a travel lane”, para. 0040, “action plan generating unit 106 sets a lane change event in which the lane is changed to a desired lane in which the vehicle can advance toward the destination from a current position (coordinates) of the vehicle M”, para. 0063); and 
transmitting the driving plan to a controller (“travel control unit 114”, Fig. 3) of the vehicle (“the travel control unit 114 reads the action plan 136 generated by the action plan generating unit 106”, para. 0068), wherein 
the first autonomous driving control includes lane-keeping driving control (“lane keep”, Fig. 6) by autonomous driving and lane change driving control (“lane change” and “branch”, Fig. 6, see also “travel control unit 114 reads the action plan 136 generated by the action plan generating unit 106 and controls a control target on the basis of the event included in the read action plan 136. For example, when the event included in the action plan 136 is a lane change event…”, para. 0068) by the autonomous driving, wherein the prediction of the lane in the direction of travel of the vehicle based on the lane identification information of the travel lane is used (where “map information 132” is “necessary” for “lane keep”, “lane change”, and “branch”, Fig. 6).
Asakura does not explicitly teach wherein setting a second driving control comprises setting a second autonomous driving control, nor wherein the second autonomous driving control does not include the lane change driving control but includes the lane-keeping driving control by the autonomous driving. However, Asakua states, “the vehicle control device 100 can travel in an automatic driving mode in which a vehicle travels while a driver does not perform an operation (or while an operation amount is smaller or an operation frequency is lower than that in a manual driving mode in which the driver drives through manual operation)” in para. 0038. One of ordinary skill in the art would have recognized before the effective filing date that the “automatic driving mode” and the “manual driving mode” of Asakura would include varying levels of automation, as levels of driving automation which comprise various automation features were well-known in the art. This concept is taught by Wang. 
See, Wang teaches a system and method for operating vehicles at different degrees of automation, comprising:
a first autonomous driving control (“fully automated level 300”, Fig. 3, para. 0024) which includes lane-keeping driving control (“lane-following mode 302”, Fig. 3) by autonomous driving and lane change driving control (“passing mode 304”, Fig. 3, para. 0035) (“lane-following mode 302 can handle route planning and route navigation (e.g., making any necessary stops and turns) while safely avoiding other vehicles, pedestrians, and/or objects”, para. 0026, “Passing mode 304 can correspond to a mode to which the vehicle can transition if conditions in the vehicle's surroundings dictate that the vehicle should pass another vehicle in the same driving lane…passing mode 304 can simply cause the vehicle to change lanes, and not necessarily pass the other vehicle. The logic or procedures associated with mode 304 can be specific to mode 304 to ensure that successful passing or lane changing is completed”, para. 0027), and
a second autonomous driving control (“semi-automated level 400”, Fig. 4) which does not include the lane change driving control but includes the lane-keeping control by the autonomous driving (“FIG. 4 illustrates an exemplary block diagram of modes that perform automated driving operations within the semi-automated level (e.g., as described above with reference to FIGS. 1-2) according to examples of the disclosure. Each of modes 402 and 404 correspond to the same set of driving logic or procedures for controlling the vehicle as modes 302 and 304 (e.g., as described above with reference to FIG. 3)”, para. 0035).
Both Asakura and Wang teach a first autonomous driving control and a second driving control, and both teach that the second driving control has a lower level of autonomous driving than the first autonomous driving control (Asakura teaches a “manual driving mode”, para. 0044 with a lower level of autonomous driving than an “automatic driving mode” para. 0038, and Wang teaches a “semi-automated level”, Fig. 4 with a lower level of autonomous driving than a “fully automated level”, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Asakura and Wang such that the “manual driving mode” of Asakura comprises the driving automation features as taught by Wang (“Under the lane-following mode, the vehicle can automatically (e.g., without user input) control its own speed and steering”, para. 0024). The motivation for doing so would be to implement these well-known levels of automation into the “vehicle M” (Fig. 1) of Asakura to “transition between levels of automation in response to determining that certain conditions exist in the vehicle's surroundings and/or based on user input (e.g., preferences)”, as taught by Wang (para. 0014). The examiner notes that Asakura similarly teaches transitioning between driving modes based on a determination that certain conditions exist (at least para. 0084).
Further, the examiner notes that although Asakura does not explicitly disclose that the “manual driving” comprises lane-keeping driving control and excludes lane change driving control, a specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). In this case, it was well-known in the art at the time of filing that vehicles which operate in a “manual” mode (i.e., with operation by a driver) have some level of automation. 

Regarding claim 28, Asakura further teaches presenting the driving plan to a driver or a passenger of the vehicle before executing the driving plan (“On the basis of path information 134 indicating a path to a destination generated by a navigation device 50 to be described below, vehicle control device 100 generates an action plan referred to when automatic driving along the path is performed. Here, FIG. 1 shows a state in which a navigation screen NI generated on the basis of the path information 134 is displayed”, para. 0039, “FIG. 2 is a diagram showing an example of a device mounted in the vehicle M. As shown in FIG. 2, in the vehicle M of the present embodiment, devices such as…the navigation device 50…are mounted”, para. 0041, Asakura does not explicitly teach presenting the “action plan” to a driver, however this limitation is inherent, as Asakura teaches presenting the “action plan” on the “navigation screen NI” of the “navigation device 50” which is “mounted” in the “vehicle M”, thus since Asakura teaches a “driver” is present in the vehicle in both the autonomous and manual modes, see para. 0038, it necessarily flows that the “navigation screen NI” is seen by the “driver” of para. 0038), the driving plan including a control change point being a point at which the first autonomous driving control and the second autonomous driving control are switched (“the control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode on the basis of the operation detection signal input from the operation device 78”, para. 0067).

Regarding claim 30, Wang further teaches wherein the second autonomous driving control includes an assist on the driving by a driver (“Process 100 can also operate the vehicle at a semi-automated level where the user activates discrete automated vehicle operations such as lane-following (e.g., to stay within the vehicle's current lane while keeping up with the flow of traffic), passing another vehicle on the road, changing lanes, parking, pulling over, and/or any other discrete driving operation or maneuver”, para. 0017).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the further modify the invention of Asakura with these teachings of Wang such the “manual driving mode” of Asakura comprises the driving automation features as taught by Wang (“where the user activates discrete automated vehicle operations such as lane-following”, para. 0017). The motivation for doing so would be to implement these well-known levels of automation into the “vehicle M” (Fig. 1) of Asakura to “transition between levels of automation in response to determining that certain conditions exist in the vehicle's surroundings and/or based on user input (e.g., preferences)”, as taught by Wang (para. 0014). 

Regarding claim 36, Asakura does not explicitly teach wherein switching between the first autonomous driving control and the second autonomous driving control is executed in a lane having a curvature less than a predetermined curvature.
However, Wang further teaches switching between the first autonomous driving control and the second autonomous driving control is executed in a lane (“current road”, para. 0022) having a curvature less than a predetermined curvature (“does not curve for a threshold distance”, para. 0022) (“possible transitions between automated levels 210, 220, 230, and 240 can be automatically detected…the vehicle can be operating in the drive-by-wire level 240 with the driver electronically controlling the speed and steering of the vehicle when the vehicle uses its localization systems (e.g., GPS, radar, LIDAR, and/or camera systems) and map information to determine that the current road…does not curve for a threshold distance (e.g., 3 or more miles) and automatically prompts the driver to transition to a higher level of autonomy (e.g., any of automated level 210, 220, or 230)”, para. 0022). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the further modify the invention of Asakura with these teachings of Wang such that switching between “automatic driving mode” (para. 0038) and “manual driving mode” (para. 0044) of Asakura occurs when “the current road…does not curve for a threshold distance” (para. 0022), as taught by Wang. The motivation for doing so would be to take advantage of straight roads by “automatically prompt[ing] the driver to transition to a higher level of autonomy” when “the current road…does not curve for a threshold distance” (para. 0022), as taught by Wang. 

Claim(s) 29, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1) in view of Wang et al. (US 2018/0239352 A1) further in view of Ibuka et al. (US 2020/0079395 A1), hereafter referred to as Ibuka. 
Regarding claim 29, Asakura further teaches a control change point being a point at which the first autonomous driving control and the second autonomous driving control are switched (“the control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode on the basis of the operation detection signal input from the operation device 78”, para. 0067).
Asakura in view of Wang do not explicitly teach presenting the control change point to a driver or a passenger of the vehicle when passing through a point before the control change point by a predetermined distance. Instead, Asakura teaches “selector switch 80 may be a mechanical switch installed at a steering wheel or a garnish (dashboard) or may be a graphical user interface (GUI) switch provided on a touch panel of the navigation device 50. The selector switch 80 receives an operation performed by the driver or the like, generates a control mode designation signal for designating a control mode of the travel control unit 114 as either the automatic driving mode or the manual driving mode and outputs the signal to the control switching unit 108” (para. 0052). 
However, Ibuka teaches a vehicle control device, comprising:
presenting a control change point to a driver (“driver”, para. 0088) or a passenger of a vehicle (“host vehicle 100”, Fig. 3) when passing through a point (“predicted point 112”, para. 0087, see also para. 0061) before the control change point by a predetermined distance (“In step S61, the mode transition process unit 54 determines whether a start condition for the state changing control has been satisfied. This start condition is, for example, [1] it is very likely that the host vehicle 100 passes the predicted point 112, [2] the host vehicle 100 is in a predetermined distance range from the predicted point 112, or [3] the host vehicle 100 can reach the predicted point 112 within a predetermined time range”, para. 0087, “In step S62, the device control unit 62 having received the start instruction from the mode transition process unit 54 instructs the notification device 34 to output. Then, the notification device 34, which is controlled by the device control unit 62, starts the notification operation for the driver. Thus, the notification device 34 outputs a message like “prepare for the driving” with text or audio”, para. 0088, see also para. 0072).
Both Asakura in view of Wang and Ibuka teach vehicle control comprising switching between a first autonomous driving control and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0072 of Ibuka, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15). Ibuka further teaches presenting a control change point to the driver at a point before the control change point (para. 0087). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Asakura in view of Wang with the teachings of Ibuka by implementing the “notification operation” of Ibuka on the “GUI” (para. 0052) of Asakura. The motivation for doing so would be to prepare the driver for the switching of driving control modes, as taught by Ibuka (para. 0044 and 0088). 

Regarding claim 33, Asakura further teaches a control change point at which the first autonomous driving control and the second autonomous driving control are switched (“control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode or from the manual driving mode to the automatic driving mode on the basis of the action plan 136 generated by the action plan generating unit 106”, para. 0066).
Asakura in view of Wang do not explicitly wherein creating the driving plan further includes driving control to set a speed of the vehicle to a target value when traveling through the control change point at which the first autonomous driving control and the second autonomous driving control are switched.
However, Ibuka teaches a vehicle control device, comprising:
driving control to set a speed (“speed V”, para. 0089, “vehicle speed”, Fig. 4) of a vehicle (“host vehicle 100”, Fig. 5) to a target value (“V2”, para. 0089) when traveling through a control change point at which a first autonomous (“automated travel control”, para. 0072) driving control and a second autonomous driving control (“manual travel control”, para. 0072) are switched (“vehicle control unit 70 (specifically, the travel control unit 60) performs the state changing control for the driving force device 28, the steering device 30, the braking device 32, or the control target 36. Here, “state changing control” refers to the control for changing the state of the host vehicle 100 when the takeover from the automated travel control to the manual travel control is actually performed”, para. 0072, “control system 12 sets or changes the target value regarding the travel control. Specifically, the mode transition process unit 54 notifies the action plan creation unit 52 that the state changing control is started. Then, the action plan creation unit 52 updates the target value of the inter-vehicle distance D to D2 (>D1) and/or the target value of the speed V to V2”, para. 0089).
Both Asakura in view of Wang and Ibuka teach vehicle control comprising switching between a first autonomous driving control and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0072 of Ibuka, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15). Ibuka further teaches setting a vehicle speed when traveling through a point where control mode switching occurs (para. 0089). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Asakura in view of Wang with the teachings of Ibuka by setting a “target value of the speed V” (para. 0089), as taught by Ibuka, when switching the “control mode of the vehicle M” (para. 0066, Asakura), as taught by Asakura in view of Wang. The motivation for doing so would be such that “safety margin is secured in the driving environment of the host vehicle 100 more than in the normal time of the automated driving (before the state changing control is performed)” (para. 0094), as taught by Ibuka. 

Regarding claim 34, Asakura further teaches a control change point at which the first autonomous driving control and the second autonomous driving control are switched (“control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode or from the manual driving mode to the automatic driving mode on the basis of the action plan 136 generated by the action plan generating unit 106”, para. 0066).
Asakura in view of Wang do not explicitly wherein creating the driving plan further includes driving control to make an amount of change in behavior of the vehicle less than a predetermined value when traveling through a control change point at which the first autonomous driving control and the second autonomous driving control are switched.
However, Ibuka teaches a vehicle control device, comprising:
creating a driving plan (“action plan creation unit 52 creates an action plan”, para. 0052) includes driving control to make an amount of change in behavior (“speed V”, para. 0089, “vehicle speed”, Fig. 4) of a vehicle (“host vehicle 100”, Fig. 5) less than a predetermined value (para. 0094) when traveling through a control change point at which a first autonomous (“automated travel control”, para. 0072) driving control and a second autonomous driving control (“manual travel control”, para. 0072) are switched (“vehicle control unit 70 (specifically, the travel control unit 60) performs the state changing control for the driving force device 28, the steering device 30, the braking device 32, or the control target 36. Here, “state changing control” refers to the control for changing the state of the host vehicle 100 when the takeover from the automated travel control to the manual travel control is actually performed”, para. 0072, “control system 12 sets or changes the target value regarding the travel control. Specifically, the mode transition process unit 54 notifies the action plan creation unit 52 that the state changing control is started. Then, the action plan creation unit 52 updates…the target value of the speed V to V2 (<V1)”, para. 0089, “As illustrated in FIG. 5C, the host vehicle 100 travels with the speed V kept at “V2” as the state changing control is performed. Here, since V2<V1 is satisfied, the safety margin is secured in the driving environment of the host vehicle 100 more than in the normal time of the automated driving (before the state changing control is performed)”, para. 0094).
Both Asakura in view of Wang and Ibuka teach driving plans which include vehicle control comprising switching between a first autonomous driving control and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0072 of Ibuka, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15). Ibuka further teaches making an amount of change less than a predetermined value when traveling through a point where control mode switching occurs (para. 0094). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Asakura in view of Wang with the teachings of Ibuka such that the “vehicle M” (para. 0066, Asakura) of Asakura in view of Wang “travels with the speed V kept at “V2” as the state changing control is performed” (para. 0094), as taught by Ibuka, when switching the “control mode of the vehicle M” (para. 0066, Asakura), as taught by Asakura in view of Wang. The motivation for doing so would be such that “safety margin is secured in the driving environment of the host vehicle 100 more than in the normal time of the automated driving (before the state changing control is performed)” (para. 0094), as taught by Ibuka. 

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1) in view of Wang et al. (US 2018/0239352 A1) further in view of Mimura et al. (US 2019/0308539 A1), hereafter referred to as Mimura. 
Regarding claim 31, Asakura further teaches a control change point at which the first autonomous driving control and the second autonomous driving control are switched (“control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode or from the manual driving mode to the automatic driving mode on the basis of the action plan 136 generated by the action plan generating unit 106”, para. 0066).
Asakura in view of Wang do not explicitly teach wherein creating the driving plan further includes driving control to move the vehicle to a centerline-side lane on an upstream side of the control change point at which the first autonomous driving control and the second autonomous driving control are switched.
However, Mimura teaches a vehicle control system, vehicle control method, and vehicle control program comprising:
wherein creating a driving plan (“action plan generator 123 generates a target trajectory for the host vehicle M to travel in the future”, para. 0062) includes driving control to move a vehicle (“host vehicle M”, Fig. 3) to a centerline-side lane (“recommended lane”, Fig. 3) on an upstream side of a control change point (“handover event”, para. 0061) at which a first autonomous driving control and a second autonomous driving control are switched (“action plan generator 123 decides an event to be sequentially executed in automated driving to travel a recommended lane decided by the recommended lane determiner 61 and to cope with a periphery situation of the host vehicle M. The event includes, for example,…a handover event for ending automated driving and switching it to manual driving”, para. 0061, see also para. 0063 and Fig. 3, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15).
Both Asakura in view of Wang and Mimura teach creating a driving plan for a vehicle to travel autonomously and both teach a control change point at which driving controls are switched (see para. 0038-0039 of Asakura and para. 0061 of Mimura). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Asakura in view of Wang with the teachings of Mimura such that the “action plan 136” (Fig. 3, Asakura) of Asakura in view of Wang further comprised moving the vehicle to a “recommended lane” (Fig. 3), as taught by Mimura. The motivation for doing so would be “to cope with a periphery situation of the host vehicle M” (para. 0061, see also Fig. 3), as taught by Mimura. 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1) in view of Wang et al. (US 2018/0239352 A1) further in view of Mimura et al. (US 2019/0308539 A1) further in view of Hatano (WO 2017/141426 A1).
Regarding claim 32, Asakura in view of Wang in view of Mimura do not explicitly teach wherein creating the driving plan further includes driving control to move the vehicle to a central area of a lane when traveling through the control change point at which the first autonomous driving control and the second autonomous driving control are switched.
However, Hatano teaches a vehicle control device, vehicle control method, and vehicle control program comprising: 
moving a vehicle (“host vehicle M”, Fig. 1 and Fig. 5) to a central area (“center line of a travel lane”, para. 0064) of a lane when traveling autonomously (“automatic operation mode”, para. 0064) (“​description will be given of generation of a trajectory with focus given to the automatic driving mode…FIG. 5 is a view illustrating an example of a trajectory that is generated by the trajectory generation unit 118. As illustrated in FIG. 5(A), for example, the trajectory generation unit 118 sets future target positions such as K(1), K(2), K(3), . . . as a trajectory of the host vehicle M with reference to the current position of the host vehicle M whenever a predetermined time Δt has passed from the current time. Hereinafter, in a case where the target positions are not discriminated, the target positions are simply described as “target position K”. For example, the number of the target positions K is determined in correspondence with a target time T. For example, in a case where the target time T is set to 5 seconds, the trajectory generation unit 118 sets the target positions K on the central line of a travel lane at intervals of a predetermined time Δt (for example, 0.1 seconds) for 5 seconds, and determines an arrangement interval of the plurality of target positions K on the basis of the travel aspect”, para. 0064). 
Both Asakura in view of Wang in view of Mimura and Hatano teach vehicle control comprising switching between a first autonomous driving control and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0051-0052 of Hatano). Hatano further teaches wherein a trajectory is generated for a vehicle to move to a center of a lane while the vehicle is controlled to travel autonomously. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Asakura in view of Wang in view of Mimura with the teachings of Hatano to allow the “vehicle M” (Fig. 1) of Asakura to travel along a “center line of a travel lane” (para. 0064), as taught by Hatano, when switching driving control. The motivation for doing so would be to have high accuracy of the position of the vehicle during the switching between driving controls, as taught by Hatano (para. 0053 and 0064). 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1) in view of Wang et al. (US 2018/0239352 A1) further in view of Iwana (US 2019/0382009 A1).
Regarding claim 35, Asakura further teaches a control change point at which the first autonomous driving control and the second autonomous driving control are switched  (“control switching unit 108 switches the control mode of the vehicle M by the travel control unit 114 from the automatic driving mode to the manual driving mode or from the manual driving mode to the automatic driving mode on the basis of the action plan 136 generated by the action plan generating unit 106”, para. 0066).
Asakura in view of Wang do not explicitly teach wherein creating the driving plan further includes driving control to reduce a control gain of the vehicle when traveling through a control change point at which the first autonomous driving control and the second autonomous driving control are switched.  
However, Iwana teaches a vehicle control system, vehicle control method, and vehicle control program, comprising:
creating a driving plan includes driving control to reduce a control gain (“control gain”, para. 0076, Fig. 4) of a vehicle (“vehicle M”, Fig. 3) when traveling through a control change point at which a first autonomous driving control and a second autonomous driving control are switched (“after outputting the handover request in Step S106, the switching controller 124 performs gain-reduction driving for reducing a control gain for the operation amount on the driving operator 80 (Step S108)”, para. 0076, “switching controller 124 continues gain-reduction driving until a predetermined period T elapses (Step S110). The predetermined period T may be a constant time or may be variably controlled on the basis of the state of the driver. When the predetermined period T elapses, the switching controller 124 performs switching to manual driving (Step S104)”, para. 0085).
Both Asakura in view of Wang and Iwana teach vehicle control comprising switching between a first autonomous driving control and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0062 of Iwana, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15). Iwana further teaches reducing a control gain when traveling through a point where control mode switching occurs (para. 0076). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Asakura in view of Wang with the teachings of Iwana by performing “gain reduction” (para. 0076, 0085) as taught by Iwana, when switching the “control mode of the vehicle M” (para. 0066, Asakura), as taught by Asakura in view of Wang. The motivation for doing so would be “in a case in which an excessive operation is performed when switching from automated driving to manual driving is performed, occurrence of an inappropriate behavior in the vehicle M can be inhibited” (para. 0080), as taught by Iwana. 

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (US 2018/0194364 A1) in view of Wang et al. (US 2018/0239352 A1) further in view of Katsumasa et al. (JP 2015/044432 A), hereafter referred to as Katsumasa.
Regarding claim 37, Wang teaches switching between the first driving control and the second driving control is executed in a lane in which there is traffic (“traffic”, para. 0023) (“the transitions between automated levels 210, 220, 230, and 240 can be automatic. In this way, the examples described above can transition between automated levels without input from the driver….the driver can set preferences for under what circumstances to operate the vehicle at each of automated levels 210, 220, 230, and 240. For example, the driver can set preferences to operate the vehicle at fully automated level 210 on all freeways, on particular freeways, and/or on particular freeways at particular times, to operate the vehicle at drive-by-wire level 240 at all parking lots and/or particular parking lots, to operate the vehicle at assisted level 230 on particular roads, highways, and/or particular stretches of roads and/or highways, or to operate the vehicle at any desired automated level for any particular set of circumstances (e.g.,…traffic)”, para. 0023).
However, Asakura in view of Wang do not explicitly teach wherein switching between the first autonomous driving control and the second autonomous driving control is executed in a lane in which a number of other vehicles present within a predetermined distance is less than a predetermined value.
However, Katsumasa teaches a drive support apparatus and drive support method, comprising: 
determining a number of other vehicles (“peripheral vehicles 3”, para. 0045. Fig. 10) present in a lane (see lane in Fig. 10) are within a predetermined distance which is less than a predetermined value (“threshold number”, para. 0045) (“If the number of peripheral vehicles 3 is less than the threshold number (S230:no), or if the ratio of manually operated vehicles is less than the predetermined ratio (S232:no), a process of proposing switching to manual operation (S234) is omitted”, para. 0045)
Katsumasa further teaches where switching between a first autonomous driving control and a second autonomous driving control (“switch from the automatic driving to the manual driving”, para. 0013) is executed in the lane in which the number of other vehicles present within a predetermined distance is greater than a predetermined value (“predetermined threshold number”, para. 0013) (“Further, in the above-described driving support device of the present invention, when the number of peripheral vehicles is greater than the predetermined threshold number, the ratio of manually driven vehicles among the peripheral vehicles may be detected. Then, when the ratio of the manually driven vehicle is higher than a predetermined ratio and the host vehicle is in the automatic driving, notify the driver that the switching from the automatic driving to the manual driving is recommended. Maybe in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, it is difficult to enjoy the advantages of automatic driving because the original automatic driving is difficult even if automatic driving is performed. Therefore, in such a case, if the driver is recommended to switch from the automatic driving to the manual driving, the driver can enjoy the benefits of the manual driving”, para. 0013, “For example, in the example shown in FIG. 10, there are five peripheral vehicles 3 in the inspection area, and three of them are manually operated vehicles, so the ratio of manually operated vehicles is 60%. Therefore, in such a case, it is determined that the ratio of the manually driven vehicle is equal to or higher than a predetermined ratio (S232: yes), and the driver is suggested to switch from the automatic driving to the manual driving (S234)”, para. 0044).
Both Asakura in view of Wang and Katsumasa teach vehicle control comprising switching between a first autonomous driving and a second autonomous driving control (see para. 0038-0039 of Asakura and para. 0013 of Katsumasa, the examiner has previously established that a manual mode of a vehicle was known to have a level of autonomy in the rejection to claim 15). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Asakura in view of Wang with the teachings of Katsumasa by switching between “automatic driving mode” (para. 0038) and “manual driving mode” (para. 0044, Asakura) as taught by Asakura in view of Wang based on the number of other vehicles present within a proximity the vehicle, as taught by Katsumasa (para. 0045). The motivation for doing so would be to use the method of Asakura in view of Wang in a congested/high traffic route, because it is “in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, it is difficult to enjoy the advantages of automatic driving”, as taught by Katsumasa (para. 0013). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM- 6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA VORCE/               Examiner, Art Unit 3666